Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141069                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  DONALD T. McCUE, Individually and                                                                                      Justices
  as Conservator of the ESTATE OF
  DEBRA K. McCUE,
               Plaintiffs-Appellants,
  v                                                                 SC: 141069
                                                                    COA: 295235
                                                                    Ct of Claims: 08-000027-MD
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellee,
  and
  O-N MINERALS (MICHIGAN) COMPANY,
           Defendant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 2, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         KELLY, C.J., and HATHAWAY, J., would remand this case to the Court of Appeals
  for consideration as on leave granted.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2010                   _________________________________________
           d1117                                                               Clerk